Title: To James Madison from Robert Taylor, 17 February 1804
From: Taylor, Robert
To: Madison, James



Dear Sir
Feby 17th. 1804
Having been absent from home from about the first of January until the day before yesterday yours of the 22 ult: was not received before the last evening. As soon as the subject can be investigated by information from your brother & Mr. Barbour, my opinion shall be communicated. I thought it right to inform you the reason why the delay has occured. When you were at home last you requested a deed to be drawn for miss N. Madison to execute transfering a part of the lands in Kentucky held in her fathers name, it was drawn & forwarded to Majr. Hite to have executed whilst he was at your mothers. It has never been brought into court to be certified to Kentucky and you had better make enquriy [sic] about it in some letter to your friends. I have not heard whether your ice house is filled or not, but have no doubt but it is—mine is almost too full they have been so greedy. I am Yrs afftely
Robert Taylor
 

   
   RC (DLC).



   
   Letter not found.


